Opinion issued June 24, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00175-CR
———————————
Nyrandre Xavier Perry, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 351st District Court
Harris County, Texas

Trial Court Case No. 1228020
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Nyrandre Xavier
Perry, pleaded guilty to the offense of assault bodily injury on a family
member, second offense, and in accordance with his plea bargain agreement with
the State, the trial court sentenced appellant to confinement for two years.   
          After the trial court sentenced appellant to punishment that fell within
the terms of the plea bargain agreement, the trial court certified that this
case is a plea- bargain case and the defendant has no right to appeal.  Appellant did not request to appeal any
pre-trial matters, and the trial court did not give permission for appellant to
appeal.  Appellant filed a pro se notice
of appeal.  
          We
conclude that the trial court’s certification that appellant has no right of
appeal, as shown on the form entitled "Trial Court's Certification of
Right of Appeal,” is supported by the record that shows he entered into an
agreed plea bargain with the State.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we must
dismiss this appeal Awithout
further action.@ Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly, the appeal is dismissed
for lack of jurisdiction. 
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.
Do
not publish.  Tex. R. App. P. 47.2(b).